Citation Nr: 9921008	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-06 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with 
L4-L5 degeneration and radiculopathy, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from November 1961 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO rating decision, which denied a 
claim for an increased rating for service-connected low back 
disability.  

In March 1999, the Board remanded the appeal for completion of 
additional development.  The requested necessary development has 
not been completed, and Remand instructions follow.  


REMAND

The veteran has not responded to development requests from the RO 
and his representative has contented that the claim should be 
evaluated on the basis of the evidence of record.  The Board had 
remanded this case for further development because it found the 
medical evidence of record to be insufficient to evaluate the 
veteran's claim.  The RO then returned this case to the Board 
without issuing a Supplemental Statement of the Case, advising 
the veteran of the adverse consequences of his failure to 
cooperate with his scheduled examination or obtaining the VA 
treatment records that had been identified.  In a recent 
decision, the United States Court of Appeals for Veterans Claims 
(the Court herein) specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the Board Remand orders have not 
been complied with, the Board itself errs in failing to ensure 
compliance. Id.  

Additionally, without an adequate factual record, the Board is 
unable to satisfy the statutory requirement that it articulate 
adequate reasons and bases for its decisions.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Where the record before the 
Board is inadequate, a remand is required.  Green v. Derwinski, 1 
Vet. App. 171 (1991).  See also 38 C.F.R. §§ 4.2, 19.9 (1998).  

Given this guidance, and the continuing inability of the Board to 
evaluate the claim based on the evidence of record, the Board 
finds that a remand for further development is now required, to 
include that development which was previously requested in the 
Board's March 1999 Remand, even though this will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. §§ 3.327, 
19.9 (1998).  

In the March 1999 Remand, the Board requested that the RO obtain 
copies of all outstanding VA treatment records, and that the 
veteran be scheduled for VA orthopedic and neurologic 
examinations.  The RO wrote to the veteran at his last known 
address of record, and while the correspondence was not returned 
by the postal service, no reply is of record.  In addition, VA 
records were neither requested nor obtained as directed on 
remand.  While the veteran failed to show for the requested VA 
examinations, he was not advised of the adverse consequences of 
his failure to cooperate.  As the record before the Board is 
incomplete without the requested VA examinations, the veteran 
must be notified that he must either cooperate with the scheduled 
examinations or his claim will be denied. 

The RO should obtain copies of the VA treatment records from the 
Medical Centers located at Jamaica Plain, Brockton, and 
Worchester, dated from May 1995 to the present, as previously 
requested by the Board.  The RO should also provide the veteran 
with written notice of his need to cooperate and another 
opportunity to have the VA orthopedic and neurologic 
examinations.  The notice of the scheduled VA examinations should 
inform the veteran that his failure to cooperate will adversely 
impact his claim.  The veteran should be provided with the 
provisions of 38 C.F.R. § 3.655(b) (1998), which directs that, 
when a VA examination is scheduled in conjunction with a claim 
for an increased rating, and the veteran fails to report for such 
examination(s), without a showing of good cause, "the claim shall 
be denied."  (Emphasis added).  A copy of the notice provided to 
the veteran and his need to cooperate must be associated with the 
claims file.  The Board notes in this regard that "[T]he duty to 
assist is not always a one-way street.  If a veteran (appellant) 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet.App. 480, 483 (1992).  Furthermore, while the VA 
does have a duty to assist the veteran (appellant) in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran 
(appellant) to keep the VA apprised of their whereabouts.  If he 
does not do so, there is no burden on the VA to "turn up heaven 
and earth" to find him.  Hyson v. Brown, 5 Vet.App. 262 (1993).

The Court has held that the duty of the VA to assist claimants in 
the development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.103 and 3.159, as set forth 
by the Court in Littke v. Derwinski, 1 Vet.App. 90 (1990), 
requires that the VA accomplish additional development of the 
record if the record currently before it is inadequate.  As noted 
in the prior remand, that duty required examination findings so 
that the veteran's claim could be considered consistent with the 
guidance provided in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
view of the foregoing, this case is REMANDED for the following:  


1.  The RO should again contact the veteran 
at his last known address of record, and 
request that he identify any source(s) of 
recent pertinent medical treatment for his 
claimed disorder, both VA and non-VA 
(private).  The RO should request that the 
veteran furnish signed authorizations for 
the release of private medical records to 
VA in connection with each non-VA source 
identified.  The RO should attempt to 
obtain copies of any such private treatment 
records.  

Regardless of whether a response from the 
veteran is obtained pursuant to the above, 
the RO should obtain copies of any 
additional VA medical records, not already 
on file, which may exist and incorporate 
them into the claims folder, including 
copies of VA treatment records from the 
Medical Centers located at Jamaica Plain, 
Brockton, and Worchester, dated from may 
1995 to the present, as previously 
requested by the Board.  

2.  Pursuant to the above development, the 
RO should also inform the veteran of his 
obligation to cooperate by reporting for 
the scheduled examinations.  The RO should 
specifically inform the veteran that his 
failure to cooperate will result in adverse 
action pursuant to 38 C.F.R. § 3.655 
(1998).  A copy of this notice must be 
associated in the claims file.  

3.  Upon the completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and neurologic 
examinations in order to determine the 
nature and severity of his service-
connected lumbosacral strain with L4-L5 
degeneration and radiculopathy.  Before 
evaluating the veteran the examiners should 
review the claims folder, including a copy 
of this Remand and any evidence added to 
the record.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to the examination.  
The examiners' reports should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses which are 
part of his service connected lumbosacral 
strain with L4-L5 degeneration and 
radiculopathy  The examiners should 
describe in detail the extent of any 
functional loss due to the veteran's 
service connected back disability.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiners 
should comment on any functional loss due 
to weakened movement, excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the 
appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner's inquiry in this 
regard should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the joint.  It is 
important for the examiner's report to 
include a description of the above factors 
that pertain to functional loss due to the 
back that develops on use.  Each such 
problem should be expressed in terms of the 
degree of additional range-of-motion loss.  
See DeLuca, supra.  Specific findings 
should be made regarding range of motion 
and the level of pain on motion.  The 
examiner should report what normal range of 
motion is for the back.  All neurological 
findings should also be reported in detail.  
In that regard, the neurologic examiner 
should identify all symptoms associated 
with the veteran's complaints of 
intervertebral disc syndrome, to include 
symptoms compatible with sciatic 
neuropathy, whether there is characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings 
appropriate to the site of the diseased 
disc.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  Notification to the veteran 
of the scheduled VA examinations should 
be reflected in the claims file.  




4.  The RO should review the claims file to 
ensure that all development requested above 
has been completed.  Any additional 
development required should be undertaken.  
Thereafter, the RO should again review the 
record and adjudicate the issue on appeal, 
to include consideration of the factors 
enumerated in the Court's decision in 
DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, 
4.59, and Diagnostic Codes 5293 (1998). 

5.  If the benefits requested on appeal 
remain denied, the veteran should be 
furnished a supplemental statement of 
the case (SSOC) and given the 
opportunity to respond thereto.  The 
SSOC should include citation to all 
pertinent laws and regulations including 
38 C.F.R. § 3.655(b) (1998).  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.  The veteran need take no 
further action until he is informed, but he 
may furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  


